ORDER
This matter having been duly presented to the Court, it is ORDERED that RICHARD P. SCHUBACH of RARITAN, who was admitted to the bar of this State in 1983, and who was suspended from the practice of law for a period of three months effective March 23, 2004, by Order of this Court filed February 26, 2004, be restored to the practice of law, effective immediately; and it is further
ORDERED that RICHARD P. SCHUBACH successfully complete twelve hours of courses in professional responsibility ap*260proved by the Office of Attorney Ethics within ninety days after the filing date of this Order and submit proof of his satisfactory completion thereof to the Office of Attorney Ethics, as ordered by the Court on February 26, 2004.